DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-9, 11-12, 14, 16, 19 and 20 are objected to because of the following informalities:  The claims all contain limitations that lack antecedent basis but the claims are still distinct since the limitations in question are all inherent qualities of properly recited elements.
Claim 7, line 2:  “deformed laterally to overlie the exterior of the first and second wall”
Claim 8, line 2: “deformed to overlie the exterior of the third and fourth wall members”
Claim 9, line 3:  “along the side edges of first lengths of thin gauge”.
Claim 9, lines 4-5: “the standing seam pockets” – should possibly be “the standing pocket seams” or “[[the]] standing seam pockets”.
Claim 10, line 2: “the side edge portions of the first lengths of thin gauge”
Claim 11, line 2: “extend outwardly from the exterior surfaces of the first lengths”
Claim 12, line 2: “outwardly from the outer surfaces of the first lengths of thin gauge”
Claim 14, line 4: “extending along the margins of the first and second wall sections”
Claim 16, line 3: “extend outwardly from the outer surfaces of the first and”
Claim 17, line 2: “extending from the outer surfaces of the”
Claim 18, line 2: “extending from the outer surfaces of the”
Claim 19, line 2: “extending from the outer surfaces of the “
Claim 20, line 2: “to overlie the exterior of either the first or” 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 11-13 recites “first and second wall members deformed to define a standing pocket seam for receiving the side edge portion of the third and/or fourth longitudinal members, the standing pocket seams extending outwardly of the…”.  It is not clear what is being claimed since a singular standing pocket seam is defined initially but subsequently recited as a multiple (standing pocket seams).  The drawings and specification disclose ducts with two or four pocket seams but it is not clear how the claims map to the disclosure with regard to the claimed “standing pocket seams (plural)”.  An amendment to remove the plural limitation – standing pocket seam[[s]] – would remove the ambiguity.  Claims 2-8 depend from claim 1 and are indefinite for the same reasons.
	Claim 2, lines 2-3 recites “doubled over on itself”.  It is not clear as to what “itself” refers.  Is it the seams, side edge portions, first and second wall members, or some other element that is doubled over on itself?  Claims 3-8 depend from claim 2 and are indefinite for the same reasons.
	Claim 10 and 15, lines 2 and 3 respectively recites the same limitation “doubling over on itself” or “doubled over on itself” noted in claim 2 above.  Claims 16-18 depend from claim 15 and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6814106 B1 to Iizuka (Iizuka).

With regard to claim 1, Iizuka discloses a Longitudinal HVAC ducting of rectangular or square interior cross section (Iizuka, abstract, title), comprising: 
first and second longitudinal wall members (22, fig. 5a, column 6, lines 36-38.  It is noted that only one of the first and second longitudinal wall members is depicted by the drawings.  Column 5, lines 23-25 notes the joining portion is to be formed at four corners of the duct with regard to the first embodiment.  The statement is not repeated for the third embodiment referenced for this rejection but it is clear that the arrangement of the embodiment of fig. 5a includes the same joint configuration at all four corners.  The second longitudinal wall member is considered to be the wall opposite and parallel to first wall member 22) in spaced parallel relationship to each other (as defined above), the first and second wall members having longitudinal side edge portions extending there along (22c, fig. 5a, column 6, lines 42-43); 
(21, fig. 5a, column 6, lines 36-38. It is noted that only one of the third and fourth longitudinal wall members is depicted by the drawings.  Column 5, line 23-25 notes the joining portion is to be formed at four corners of the duct with regard to the first embodiment.  The statement is not repeated for the third embodiment referenced for this rejection but it is clear that the arrangement of the embodiment of fig. 5a includes the same joint configuration at all four corners. The fourth longitudinal wall member is considered to be the wall opposite the third wall member 21) in spaced parallel relationship to each other (as defined above) and disposed transversely to the first and second wall members (as shown in figs. 5a and 5b the first and third wall members are disposed transversely.  The second and fourth wall members will also be disposed transversely even though not depicted in the drawings), the third and fourth wall members having side edge portions (21A, fig. 5a, column 6, lines 37-40) engaged with the side edge portions of the first and second wall members (shown in figs. 5a and 5b) to cooperatively form HVAC ducting of a rectangular or square interior cross-section shape (fig. 19, column 11, lines 3-11); and 
the longitudinal side edge portions of the first and second wall members deformed to define a standing pocket seam for receiving the side edge portions of the third and/or fourth longitudinal members therein (22A, shown in figs. 5a and 5b, column 6, lines 25-28 and 42-43), the standing pocket seams extending outwardly of the rectangular or square cross-sectional interior ducting shape defined by the first, second, third, and fourth wall members (as shown in figs. 5a, 5b and 19 the location of the Pittsburgh Seam on the outside of the duct walls results in a rectangular cross-sectional interior).

With regard to claim 2, Iizuka discloses the longitudinal HVAC ducting of Claim 1 as set forth above, and further discloses wherein the standing pocket seams comprises the side edge portions of the first and second wall members doubled over on itself (as shown in figs. 5a and 5b and as described at column 6, lines 42-43 as a “U-shaped” groove which shows the side edge portions of the wall doubled over on itself).

With regard to claim 3, Iizuka discloses the longitudinal HVAC ducting of Claim 2 as set forth above, and further discloses wherein: the first and second wall members have outer surfaces (shown in figs. 5a and 5b the outer surface of the wall member is opposite what becomes the interior of the duct); and 
the standing pocket seams extend outwardly of the exterior surfaces of the first and second wall members (shown in figs. 5a and 5b).

With regard to claim 4, Iizuka discloses the longitudinal HVAC ducting according to Claim 3 as set forth above, and further discloses wherein the standing pocket seams of the first and second wall members extend transversely to the outer surfaces of the first and second wall members (shown in figs. 5a and 5b and described at column 6, lines 43-51 the lower portion of the U-shaped groove is angled approximately 45 degrees (i.e. transversely) with respect to the outer face).

With regard to claim 9, Iizuka discloses a method of forming longitudinal HVAC ducting of a square or rectangular interior cross section (Iizuka, abstract, title), comprising: 
forming standing pocket seams (22A, fig. 5a, column 6, lines 42-43) along the side edges of first lengths of thin gauge metallic material (shown in fig. 5a), the standing pocket seams defining pocket openings leading into the standing seam pockets (the opening of each standing pocket seam formed in the upper end portion of U-shaped groove 22A shown in fig. 5a), and a closed standing seam pocket base (the bottom of the U-shaped groove 22A is a closed standing seam pocket base);  
(the downward angled portion of wall member 21 that is angled downward into the U-shaped groove of wall member 22 as shown in fig. 5a), the first pair of lengths of metallic material in opposing spaced relationship to each other and oriented so that the pocket openings can receive the edges of the second lengths of metallic material (described at column 11, lines 3-11 as applied to the joint depicted in fig. 5a); and 
closing the openings of the standing pocket seams against the edges of the second lengths of metallic materials engaged within the standing seam pockets to trap the edges of the second lengths of metallic material within the standing steam pockets and thereby form longitudinal HVAC ducting in square or rectangular interior cross-sectional shape (as shown in figs. 5a and 5b and described at column 6, lines 62-67 the free end 22e is bent over the opening of the U-shaped groove that has received the end portion of the wall member 21 to close the opening of the standing pocket seam).

With regard to claim 10, Iizuka discloses the method of Claim 9 as set forth above, and further discloses comprising forming the standing pocket seams by doubling over on itself the side edge portions of the first lengths of thin gauge metallic material (the standing pocket seam has been described as a U-shaped groove which necessarily involves doubling over on itself the side edge portion of the respective wall members).

With regard to claim 11, Iizuka discloses the method of Claim 9 as set forth above, and further discloses wherein forming the standing pocket seams to extend outwardly from the exterior surfaces of the first lengths of thin gauge metallic material (shown in fig. 5a).

(shown in figs. 5a and 5b and described at column 6, lines 43-51 the lower portion of the U-shaped groove is angled approximately 45 degrees (i.e. transversely) with respect to the outer face).

With regard to claim 13, Iizuka discloses the method of Claim 9 as set forth above, and further discloses comprising deforming the pocket seams (the transition from fig. 5a to 5b), with the edges of the second lengths of metallic material engaged therein (shown in both figs. 5a and 5b the edges of second lengths of metallic material 21 are engaged in the pocket seams), laterally to overlie either the first lengths of thin gauge metallic material or the second lengths of thin gauge metallic material (the configuration shown in fig. 5b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6814106 B1 t Iizuka (Iizuka) in view of United States Patent No. 2076228 to Dressing (Dressing).

With regard to claim 14, Iizuka discloses a Longitudinal HVAC ducting of rectangular or square cross section (Iizuka, abstract, title), comprising first and second longitudinal wall structures, each wall structure comprising: 
first and second integral wall sections (21/22 figs. 5a and 5b.  The first and second walls are not described as being integral) disposed transversely to each other from a corner (the engagement of the first and second walls forms a corner) to define edge portions extending along the margins of the first and second wall sections distal from the corner (shown in figs. 5a and 5b); and 
a standing pocket seam (described at column 6, lines 42-43) formed along the edge portion of one of the first and second wall sections, 
wherein the two wall structures are positioned so that the edge portion of one of the first and second wall sections of each wall structure engages within the standing pocket seam formed in the other of the first and second wall structures (shown in figs. 5a and 5b), 
whereby the engaged first and second wall structures cooperatively define HVAC ducting of rectangular or square cross section (shown in fig. 19 and described at column 11, lines 3-11).
	Iizuka fails to disclose integral first and second wall sections.  Dressing discloses a metal duct that uses the same Pittsburg Seam to create longitudinal seams to form ducts.  Figs. 2 and 5 show known equivalent configurations for metal ductwork having two and four wall configurations wherein the two wall configuration includes first and second wall sections of a first integral member that attach to first and second wall sections of a second integral member.  It would have been obvious to one 

With regard to claim 15, Iizuka in view of Dressing discloses the longitudinal HVAC ducting of Claim 14 as set forth above, and further discloses wherein the standing pocket seams comprises the edge portions of the first or second wall sections doubled over on itself (as shown in figs. 5a and 5b and as described at column 6, lines 42-43 as a “U-shaped” groove which shows the side edge portions of the wall doubled over on itself).

With regard to claim 16, Iizuka in view of Dressing discloses the longitudinal HVAC ducting of Claim 15 as set forth above, and further discloses wherein: the first and second wall structures have outer surfaces; and the standing pocket seams extend outwardly from the outer surfaces of the first and second wall structures (shown in figs. 5a and 5b of Iizuka).

With regard to claim 17, Iizuka in view of Dressing discloses the longitudinal HVAC ducting of Claim 16 as set forth above, and further discloses wherein the standing pocket seams of the first and second wall structures extend transversely to the outer surfaces of the first and second wall structures (shown in figs. 5a and 5b and described at column 6, lines 43-51 the lower portion of the U-shaped groove is angled approximately 45 degrees (i.e. transversely) with respect to the outer face).


Allowable Subject Matter
Claims 5-8 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 5-8 and 18-20, the prior art of record fails to teach or suggest the claimed height extending from the outer surfaces of the wall members, wherein the standing pocket seams are deformed in a direction laterally to the height of the standing pocket seams, together in combination with the other claim elements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose duct configuration having some but not all of the claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753